In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 10-489V
                                           (Not to be published)


*************************
                            *
VALERIA FLORES,             *
                            *
                Petitioner, *
                            *                                             Filed: July 2, 2015
          v.                *
                            *                                             Decision on Attorneys’
SECRETARY OF HEALTH AND     *                                             Fees and Costs
HUMAN SERVICES              *
                            *
                Respondent. *
                            *
*************************




                            DECISION (ATTORNEYS’ FEES AND COSTS)


       In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on September 12, 2013. On July 30, 2015, the parties filed a stipulation concerning
attorneys’ fees and costs in this matter. The parties’ stipulation requests a total payment of
$137,500.00, representing all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e).
In accordance with General Order #9, the stipulation includes a statement that Petitioner incurred
no reimbursable costs in pursuit of his claim.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $137,500.00 as a lump sum in the form of a check
payable jointly to Petitioner and Petitioner’s counsel, Clifford Shoemaker.




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.